Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/16/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 6,112,140) in view of Lorido (US 2008/0163093) in view of Bodden et al. (US 2010/0180418) in view of Karuppasamy (US 2017/0262764).
Regarding claim 1, Hayes et al. (hereinafter Hayes) discloses a method (Hayes, col 2. 38-40, “FIG. 3 is a logic flow diagram depicting the logical steps performed by the improved flight management system as shown in FIG. 2 in implementing CDU backup”), comprising:
detecting, by a system comprising a processor, a failure of a first controller, wherein the first controller is operatively coupled to a first onside layer component and a first offside layer component (Hayes, col 4. 53-56, “providing the capability for an FMC 102, 104 to automatically detect a failed CDU and operationally implement the backup CDU 120 to act in place of the failed unit”. The FMC is considered a processor, CDU is considered a first controller. The CDU is considered including a first onside layer component and a first offside layer component), and wherein the first onside layer component operates a first display unit (Hayes, Fig. 1 illustrates FMS-CDU);
automatically transferring, by the system, a control of the first display unit to a second controller operatively coupled to a second onside layer component and a second offside layer component, the second onside layer component operates a second display unit, and wherein the transferring comprises routing the control of the first display unit from the first onside layer component to the second offside layer component (Hayes, col 5. 25-33, “If, at decision block 202, the FMC logic determines that the left CDU is not operating properly, decision block 220 is entered.  At decision block 220, the FMC logic determines whether the center, or backup CDU (120 in FIG. 2) is operating properly.  If the backup CDU is operating properly, the logic enters block 222.  At block 222, the FMC logic now causes the left page display to be sent to the center, or backup CDU.  As such, the backup CDU can now 
rendering, by the system, first data associated with the first display unit on the second display unit (Hayes, col 5. 25-33, “If, at decision block 202, the FMC logic determines that the left CDU is not operating properly, decision block 220 is entered.  At decision block 220, the FMC logic determines whether the center, or backup CDU (120 in FIG. 2) is operating properly.  If the backup CDU is operating properly, the logic enters block 222.  At block 222, the FMC logic now causes the left page display to be sent to the center, or backup CDU.  As such, the backup CDU can now function in place of the failed CDU”), wherein the first display unit and the second display unit are redundancy units of a flight management system (Hayes, col 2. 8-14, “at least one flight management computer (FMC) left and right control display units (CDU's) permitting interfaces to the FMC from left and right pilot positions, respectively, and a third, backup CDU, an improved method for improving the backup CDU to automatically function in place of a failed left or right CDU”).
While Hayes teaches second data associated with the second display unit is displayed (Hayes, Figs. 2-3); Hayes does not expressly disclose “rendering, first data on the second display unit at a same time as second data associated with the second display unit is displayed”;
Lorido discloses "concurrently with displaying a first set of data and a second set of data" (Lorido, [0047], "The pointing and input device may be incorporated, in full or in part, into the surface of the MFD screen which is split into four main quadrants. The two left quadrants, of bigger area than the right quadrants, are reserved for the primary flight instruments in the case of the upper quadrant and for the navigation map in the case of the lower quadrant. The two right quadrants of smaller area are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Lorido's multifunction display which is split into multiple quadrants to display Hayes's the first set of data and the second set of data, as it could be used to achieve the predictable result of rendering, first data on the second display unit at a same time as second data associated with the second display unit is displayed. The motivation for doing so would have been improve the functionality of a flight deck by allowing a main interactive display screen split into several quadrants.
In addition, while Hayes teaches a parameter of the first controller (Hayes, col 5. 4-5, “This determination includes review of a CDU generated status bit which indicates that the CDU is operating properly”); Hayes as modified by Lorido does not expressly disclose “predicting, using a predictive failure model”;
Bodden et al. (hereinafter Bodden) discloses predicting, using a predictive failure model (Bodden, [0032], “A computer uses the data to create a prognostic algorithm to predict the nature and frequency of a component failure in 434”);
Bodden discloses based on a parameter of a component, wherein the predictive failure model has been generating using machine learning (Bodden, [0032], “the prognostic algorithm predicts the Remaining Useful Life ("RUL") of a component based on factors such as the precursors to failure, age of the component, failure history, aircraft telemetry, failure history, sensory data, and the like”. Based on various factors is considered using machine learning).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Bodden’s create a prognostic algorithm to predict the nature and frequency of a component failure in the flight management system, as taught by Hayes 
Furthermore, Hayes as modified by Lorido and Bodden does not expressly disclose “probabilistic classification”;
Karuppasamy discloses probabilistic classification (Karuppasamy, [0103], “Use any probabilistic classifier (e.g., Naïve Bayes) the system 100 may classify the level of the risks”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Hayes as modified by Lorido and Bodden’s machine learning using Karuppasamy’s probabilistic classifier. The motivation for doing so would have been providing ability to classify the level of the risks; as a result, processing efficiency can be improved.
Regarding claim 2, Hayes as modified by Lorido with the same motivation from claim 1 discloses allocating a portion of the second display unit for rendering the first data and a second portion of the second display unit for rendering the second data (Lorido, [0047], "The pointing and input device may be incorporated, in full or in part, into the surface of the MFD screen which is split into four main quadrants. The two left quadrants, of bigger area than the right quadrants, are reserved for the primary flight instruments in the case of the upper quadrant and for the navigation map in the case of the lower quadrant. The two right quadrants of smaller area are reserved for the radio-navigation instruments and for the flight indicators in the case of the upper quadrant, and for managing the "datalink" communication services in the case of the lower quadrant").
Regarding claim 3, Hayes discloses determining, by the system, a resolution of the failure at the first controller; and returning, by the system, the control of the first display unit from the second offside layer component to the first onside layer component, wherein the first data is rendered on the first display unit and the second data is rendered on the second display unit (Hayes, col 5. 59-61, “The system then returns to the begin point 200 through intermediate position 212”. Return to the 
Regarding claim 4, Hayes discloses monitoring, by the system, a first status of the first controller; and transmitting, by the system, a first indication to the second controller to assume a primary display responsibility of the first display unit in response to a first detection of the failure based on the monitoring the first status (Hayes, col 5. 3-5, “This determination includes review of a CDU generated status bit which indicates that the CDU is operating properly”. In addition, in col 5. 25-33, “If, at decision block 202, the FMC logic determines that the left CDU is not operating properly, decision block 220 is entered.  At decision block 220, the FMC logic determines whether the center, or backup CDU (120 in FIG. 2) is operating properly.  If the backup CDU is operating properly, the logic enters block 222.  At block 222, the FMC logic now causes the left page display to be sent to the center, or backup CDU.  As such, the backup CDU can now function in place of the failed CDU”. Fig. 3 illustrates a primary display).
Regarding claim 5, Hayes discloses the transferring the control is implemented in an absence of receipt of a manual input for a transfer of the control (Hayes, col 1. 58-60, “upon detection of a failed control display unit or databus, automatically reroutes the data to maintain an operating CDU”).
Regarding claim 6, Hayes discloses attempting, by the system, to return the control of the first display unit to the first onside layer component; and in response to an indication that the first controller is experiencing the failure, retaining the control of the first display unit at the second offside layer component (Hayes, Fig. 3 step 202 illustrates attempting, by the system, to return the control of the first display unit to the first onside layer component, and steps 202 and 222 illustrate in response to an 
Regarding claim 7, Hayes discloses attempting, by the system, to return the control of the first display unit to the first onside layer component; and in response to another indication that the first controller is no longer experiencing the failure, returning the control of the first display unit to the first onside layer component (Hayes, Fig. 3 illustrates step 202 attempting, by the system, to return the control of the first display unit to the first onside layer component, and steps 202 and 204 illustrate in response to another indication that the first controller is no longer experiencing the failure, returning the control of the first display unit to the first onside layer component).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 6,112,140) in view of Lorido (US 2008/0163093) in view of Bodden et al. (US 2010/0180418) in view of Bocharov et al. (US 2007/0150077).
Regarding claim 8, Hayes discloses a system (Hayes, Fig. 2), comprising:
a memory that stores executable components (Hayes, Fig. 1 illustrates flight management computer is considered including a memory that stores executable components); and
a processor, operatively coupled to the memory, that executes the executable components (Hayes, Fig. 1 illustrates flight management computer is considered including a processor, operatively coupled to the memory, that executes the executable components) comprising:
a failure indication component (Hayes, Fig. 1 illustrates a failure indication component is considered a function performed by flight management computer);
that detects a failure of a first controller that is operatively coupled to a first onside layer component and a first offside layer component that operates a first display unit; and

Hayes as modified by Lorido and Bodden does not expressly disclose “inference and probabilistic based determination”;
Bocharov et al. (hereinafter Bocharov) discloses inference and probabilistic based determination (Bocharov, [0041], “The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Hayes as modified by Lorido and Bodden’s machine learning using Bocharov’s inference and probabilistic based determination. The motivation for doing so would have been providing ability to infer states of the system and/or environment from a set of observations as captured via events and/or data.
The remaining limitation recite in claim 8 are similar in scope of the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 9-14, claims 9-14 recite functions performed by a processor that are similar in scope to the method recite in claims 2-7 and therefore are rejected under the same rationale.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 6,112,140) in view of Lorido (US 2008/0163093) in view of Bodden et al. (US 2010/0180418), as applied to claims 8 and 21, in further view of Shavit (US 2018/0290729).
Regarding claim 15, Hayes discloses the failure of the first controller is a first failure, wherein the control is a first control, wherein the failure indication component detects a second failure of the second controller, and wherein the control (Hayes, Fig. 3 illustrates the failure of the first controller is a 
Though Hayes teaches dynamically transfer the first control of the first display unit to a third controller the performs display function”; Hayes as modified by Lorido and Bodden does not expressly disclose “dynamically transfers the first control of the first display unit and a second control of the second display unit to a third controller the performs respective display functions of the first display unit and the second display unit”;
Shavit discloses dynamically transfers a first control of a first display unit and a second control of a second display unit to a third controller the performs respective display functions of the first display unit and the second display unit (Shavit, [0245], “Display information of aircraft status may be presented on any or all of displays (421-423, 431) and may be available on digital communication lines and transmitted through data link to the ground”. In addition, in paragraph [0262], “Referring to FIG. 6, Remote pilot MMI 23 of FIG. 3 may for example be similar to conventional onboard MMI and may provide some or all of the following…It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.--Touch screens (624) that enable pilot inputs; and (625)--other controls not via touch screens”).
And Shavit discloses the third controller is associated with a user equipment device comprising a handheld communication device (Shavit, [0208], “Chief remote pilot and technical support work stations (24) are equipped with multi-aircraft remote MMI (25) that may be similar to remote MMI (23) but may additionally have an option to select monitoring of each of several aircraft, e.g. via remote pilot stations”; in addition, in paragraph [0262], “Referring to FIG. 6, Remote pilot MMI 23 of FIG. 3 may for example be similar to conventional onboard MMI”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Shavit’s provide a ground system operative to support, via a .

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 6,112,140) in view of Lorido (US 2008/0163093) in view of Bodden et al. (US 2010/0180418) in view of Bocharov et al. (US 2007/0150077) in view of Shavit (US 2018/0290729).
Regarding claim 21, Hayes as modified by Lorido, Bodden, and Bocharov with the same motivation from claim 8 discloses Bayesian networks (Bocharov, [0041], “Various classification schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . )”).
Hayes as modified by Lorido, Bodden, Bocharov and Shavit with the same motivation from claim 15 discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Shavit, [0090], “a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement an aviation method”).
The limitations recite in claim 21 are similar in scope of the function recited in claim 8 and therefore are rejected under the same rationale.
Regarding claim 22, Hayes discloses the first display unit and the second display unit are located in an airplane cockpit (Hayes, Figs. 1 and 2).
Regarding claim 23, claim 23 recites instructions stored on a non-transitory machine-readable medium that are similar in scope to the functions recite in claim 15 and therefore are rejected under the same rationale.
Regarding claim 24, Hayes as modified by Lorido, Bodden, Bocharov and Shavit with the same motivation from claim 15 discloses the third controller is associated with an external device (Shavit, [0262], “Referring to FIG. 6, Remote pilot MMI 23 of FIG. 3 may for example be similar to conventional onboard MMI and may provide some or all of the following…It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.--Touch screens (624) that enable pilot inputs; and (625)--other controls not via touch screens”).
Regarding claim 25, Hayes as modified by Lorido, Bodden, Bocharov and Shavit with the same motivation from claim 15 discloses the third controller is associated with a user equipment device, and wherein the user equipment device comprises a handheld communication device (Shavit, [0208], “Chief remote pilot and technical support work stations (24) are equipped with multi-aircraft remote MMI (25) that may be similar to remote MMI (23) but may additionally have an option to select monitoring of each of several aircraft, e.g. via remote pilot stations”; in addition, in paragraph [0262], “Referring to FIG. 6, Remote pilot MMI 23 of FIG. 3 may for example be similar to conventional onboard MMI”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE ZHAI/               Primary Examiner, Art Unit 2612